DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FELICE BERENSON,
                             Appellant,

                                     v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY,
                          Appellee.

                              No. 4D14-3985

                              [April 27, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2008-CA-
033339 XXXXMB.

  Michael Vater and Kendrick Almaguer of The Ticktin Law Group, P.A.,
Deerfield Beach, for appellant.

   Michele L. Stocker and Brandon S. Leon of Greenberg Traurig, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

    We affirm. See Grosso v. HSBC Bank USA, N.A., No. 4D14-3971 (Fla.
4th DCA Apr. 27, 2016). The trial court did not abuse its discretion in
deeming the Appellant’s post-dismissal motion for costs abandoned where
it languished on the docket for fourteen months without a request for
hearing or other final resolution by the movant.

  Affirmed.

STEVENSON, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.